In an action to recover damages for breach of an equipment lease, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated November 25, 2002, which denied its motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff met its initial burden of establishing its entitlement to judgment as a matter of law by submitting the equipment lease and proof of nonpayment (see Preferred Capital v PBK, Inc., 309 AD2d 1168 [2003]; Canon Fin. Servs. v Medico Stationery Serv., 300 AD2d 66 [2002]). In opposition thereto, the defendants failed to raise a triable issue of fact (see Preferred Capital v PBK, Inc., supra). Santucci, J.P., Luciano, Schmidt and Rivera, JJ., concur.